The writ of error brings for review judgment awarding peremptory writ of mandamus requiring respondents to levy a tax to produce funds sufficient to pay relators judgments and to include in the tax levy and assessments against all property subject to taxation at the time the indebtedness accrued.
The judgment in favor of the Peabody Seating Company was recovered on May 5th, 1937 and was based on indebtedness which accrued for furniture sold and delivered to defendants in October, 1932. The judgment of Hughes-Law Lumber Company was recovered and entered on October 28, 1937, and was based on an indebtedness due the plaintiff for balance of purchase price of lumber bought by and delivered to defendant in October, 1933. *Page 94 
The sole question involved is whether or not the levy can be made against homesteads for the purpose of paying these judgments, regardless of the provisions of Section 7, ArticleX, of the Constitution of Florida.
This case is ruled by our opinion and judgment in the case of Board of Public Instruction for County of Bay, etc., et al., v. State of Florida ex rel. W.J. Barefoot and Julia Lee Cooey, filed at this term of Court (19 So. 760, 145 Fla. 482) and, on authority of that opinion and judgment, the judgment involved here is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.